On behalf of the Ethiopian delegation and 
myself I wish to extend heartfelt congratulations to you. Sir, on your 
election as President of the forty-seventh session of the General Assembly. 
My delegation is confident that, under your wise guidance, the current session 
of the General Assembly will achieve outstanding successes. In this 
connection I wish to assure Your Excellency of my delegation's full 
co-operation in the discharge of your responsibilities. 
I also wish to express my delegation's sincere appreciation to your 
predecessor, Mr. Samir Shihabi of the Kingdom of Saudi Arabia for his able 
stewardship of the forty-sixth session of the General Assembly. 
Likewise, I should like to take this opportunity to pay tribute to 
Mr. Boutros Boutros-Ghali, the Secretary-General, for his vigorous efforts to 
fulfil the mandate bestowed upon him by the world community. We are confident 
that under his able leadership the stature and credibility of the United 
Nations will be further enhanced. We wish him every success in his endeavours. 

My delegation is also pleased to extend a cordial welcome to all the new 
Members of the United Nations which have joined our family during the last 12 
months. 
The end of the cold war, which was a great turning-point in history, was 
followed by further positive changes in the international political climate. 
However, it is a matter of concern to us that there are still conflicts raging 
in many parts of the world. The thaw in the relations between East and West 
did not necessarily lead to total peace, devoid of human suffering and 
hardship. 
In this regard, I should like to draw the Assembly's attention to the 
unfolding tragedy in Somalia, which defies imagination and affronts our senses 
and sensibilities. Over the past two years, the situation in the country has 
deteriorated so much that the State has ceased to exist. Law and order, peace 
and stability and the basic infrastructure necessary for the life of a 
functioning society are virtually non-existent. These have all been destroyed 
by acts of internecine warfare, the extent of whose damage and the consequent 
human suffering combine to make Somalia one of the worst humanitarian crises 
in living memory. 
It is lamentable that Somalia should be bleeding to death by the actions 
of its own sons. Nearly half the total population of the country has been 
dislocated by war and famine. Scores of children and old people are dying 
every day, while thousands have perished. The Somali people have left their 
homes and fled to neighbouring and other countries. 
Given the situation in Somalia today, it is pertinent to ask why the 
various factions are doing all this to their own country and people. Why this 

wanton destruction for the sake of political power over a disintegrating 
country? How can one explain what is being done to the people of Somalia, 
something which goes beyond any conceivable political cause or justification 
when we see women, children and the elderly being killed indiscriminately 
merely because they belong to this clan or that sub-clan? 
This nightmare must come to an immediate end. The Ethiopian people can 
speak from their own history of 30 years of conflict: war and the application 
of brute force and senseless destruction cannot by any means provide the 
solution to a country's political problems. We believe that the bloodletting 
in Somalia during the past two years should serve as a sufficient lesson to 
the various factions that the path of conflict can only lead to more 
catastrophe. Historical knowledge confirms beyond a reasonable doubt that the 
use of force or war never achieved lasting results in the conduct of human 
affairs. It is our firm conviction that the protagonists in the current 
crisis in Somalia should make the welfare and interests of the country and the 
people they claim to represent uppermost in their minds. 
It must be stated that Somalia's neighbours, the countries of the Horn 
of Africa, did not spare the slightest effort to bring about a peaceful 
resolution of the tragic conflict. 
It will be recalled that a Horn of Africa summit meeting on humanitarian 
issues was convened in Addis Ababa, Ethiopia, in April 1992. Its main 
objective was to examine the serious humanitarian crisis in the subregion and 
work with regional organizations and the United Nations in order to save lives 
and ultimately bring the warring factions together with a view to seeking a 
solution to the fratricidal conflict. At the end of the summit meeting, a 
Declaration, Framework of Cooperation and Programme of Action was issued. This 

was followed by the Horn of Africa Conference on Humanitarian Issues, held to 
formulate modalities for the effective implementation of the summit 
Declaration. A resolution on the situation in Somalia was subsequently 
adopted which, inter alia, provided for a cease- fire among the warring 
factions, the holding of immediate peace talks leading to national 
reconciliation and lasting political settlement in the country, and the 
unhindered delivery of humanitarian assistance to the people in need. Most 
significantly, the summit meeting decided to establish a high-level Standing 
Committee of the Horn of Africa on Somalia to coordinate ongoing efforts to 
bring about a peaceful resolution of the conflict. 
In fulfilment of its mandate, the Committee convened an all-party 
meeting on Somalia in Bahr-Dar, Ethiopia, in May 1992. At that meeting 
agreement was reached on the effective distribution of humanitarian assistance 
and on convening a national reconciliation conference. To follow up the 
implementation of these two agreements, the Chairman and other members of the 
Committee visited Somalia twice in May and August 1992 and held talks with 
leaders of various political organizations. The result of the mission has 
been generally satisfactory under the circumstances. The Committee is still 
actively seized of the crisis in Somalia in all its aspects. 
The effort of the countries of the Horn of Africa is a practical 
manifestation of the principle that regional conflicts should, as far as 
possible, be resolved by the countries of the area concerned. Although the 
situation in Somalia has for some time been ignored and left on the sidelines, 
it is encouraging to note that the United Nations and donor Governments are 
giving it the necessary attention it so rightly deserves. The international 
effort to distribute humanitarian assistance to those in need should be 
further intensified as a matter of top priority. 

The efforts under way by the Governments of the Horn of Africa, the 
United Nations, the Organization of African Unity, and others, to bring about 
lasting peace in Somalia should henceforth be pursued in a coordinated 
manner. We should all speak with one voice to the parties in the conflict. 
The message they should get should be one, and only one: that they cannot 
continue with their callous disregard for the interests and welfare of the 
people of Somalia; that the existence of Somalia as a nation should, first and 
foremost, be of paramount importance; that there is no way they can achieve 
their aims through war; and that they should be prepared to resolve their 
differences by peaceful means. 
In this connection, it is sad to note that certain quarters are 
undermining the peaceful resolution of the crisis by supplying weapons to the 
warring factions instead of relief assistance to the suffering people of 
Somalia, or dumping industrial toxic waste on Somali territory instead of 
providing medicine to take care of the sick and wounded, and plundering the 
livestock and marine resources of Somalia instead of providing critically 
needed humanitarian assistance. We call on these quarters to desist from 
attempts to polarize the region of the Horn of Africa and instead work with us 
in partnership in our efforts to restore lasting peace and stability in 
Somalia. 

I should like now to turn to another issue of concern to us. We have 
been following closely the positive developments in South Africa. However, we 
still have serious misgivings about the prospects for the peaceful 
transformation of that country, as the system of apartheid remains in place. 
We are deeply committed to the decisions and positions of the Organization of 
African Unity (OAU) and of the United Nations decisions and positions that 
have been emphasized repeatedly over the years as well as to the principled 
stand of the democratic forces in South Africa to end the apartheid system 
once and for all and set in motion an irreversible process of change to a 
multiracial and democratic political order in that country. 
The current efforts to create the conditions necessary for the success of 
peaceful negotiation should be encouraged. In this connection, the recent 
agreement between the African National Congress and the Government to resume 
negotiations is a positive development, as is the release of political 
prisoners. We look forward to the initiation of talks between all the 
democratic forces in South Africa and the Government, with a view to the 
establishment of an interim Government to supervise the process of preparing a 
constitutional order for a multiracial and democratic South Africa. 
Likewise, we are gravely concerned about the tragic situation in the 
former Yugoslavia, particularly in Bosnia and Herzegovina. This crisis, which 
is fast getting out of control, is a serious threat to international peace and 
security. The continuing bloodshed should be brought to an end and a 
political solution acceptable to all parties should be found as soon as 
possible. In this respect, we hope that the conference currently being held 
in Geneva under the auspices of the United Nations and the European Community 
will have concrete results. 

We are also following the current peace process in the Middle East. 
Despite the international community's repeated efforts to broker peace, the 
situation in the Middle East still hangs in the balance. Nevertheless, the 
prospects for peace in the area are better today than they have been for a 
long time. We are therefore hopeful that the question of Palestine, which is 
at the core of the Middle East problem, will eventually be resolved in 
accordance with the relevant United Nations resolutions so that a just, 
durable and comprehensive settlement for the region as a whole may be achieved. 
We are gratified by the outcome of the efforts of the Conference on 
Disarmament with regard to chemical weapons. The draft treaty prohibiting the 
production, use, transfer and stockpiling of chemical weapons represents an 
important step in the global effort to eliminate weapons of mass destruction. 
We derive special satisfaction from the success of nearly 25 years of effort 
in the disarmament process and from Ethiopia's contribution as a member of the 
Conference on Disarmament. In view of current trends towards democracy and 
respect for human rights, there is a need for the disarmament negotiations to 
include conventional weapons. It should be emphasized that the "peace 
dividend" from disarmament efforts should be channelled into fighting the 
problems of poverty, disease and backwardness in developing countries. 
It goes without saying that the opportunities created in the past few 
years to secure a more just and stable international order cannot bear fruit 
unless there is a parallel effort, deployed with increased vigour, to bring 
about positive change in international economic relations. In this regard, 
much more is expected from the United Nations. The United Nations Conference 
on Environment and Development, held in Rio, Brazil, in the middle of this 

year demonstrated the great importance that the international community 
attaches to the pressing issues of the environment and development. 
Environmental protection and economic development bear on the future of 
mankind and affect every country. Therefore, our collective and individual 
strategic planning activities should be aimed at solving these two global 
problems, which call for effective international cooperation and mutual 
consultation. The Rio Declaration and Agenda 21, as well as the two 
Conventions, the Convention on climate change and the Convention on biological 
diversity, lay a good foundation for enhanced international cooperation in 
this area. However, there has yet to be sufficient focus on the problems of 
environmental pollution and ecological degradation and desertification. 
We should like to share certain fundamental thoughts about the promotion 
and strengthening of democracy and democratic institutions in the context of 
current international relations. Although democracy may have certain 
universal features, it is equally true that it has unique characteristics 
peculiar to a particular country's socio-political situation. In effect, 
there cannot be a standard prescription for building democracy applicable to 
all societies and situations. Realization of this fact should restrain any 
attempt to prescribe uniform modalities and processes for the establishment of 
democracy and democratic institutions in different countries. 
It is incumbent upon those who claim to stand for democracy to help newly 
democratizing peoples in their effort to consolidate that process, rather than 
confine themselves to levelling criticism from the sidelines. If those forces 
that advocate the strengthening of democracy fail to extend a helping hand to 
us in our unrelenting struggle to democratize our country, and instead simply 
 
watch from a distance, any weakening or failure of the process of 
democratization will be attributable, at least in part, to their lack of 
cooperation. 
It goes without saying that democracy is unthinkable without peace and 
stability, both internal and inter-State. Thus support by the forces of 
democracy for internal democratization processes would be a significant step 
forward in the resolution of internal conflicts. Inter-State conflicts can be 
settled by democratizing inter-State relations and by scrupulously observing 
norms of international law for inter-State relations. Although the parties to 
an inter-State dispute are primarily responsible for the peaceful resolution 
of their problems, the United Nations and the international community can, and 
should, play a significant role in encouraging the peaceful settlement of 
disputes. Sanctions could be applied as a last resort against a recalcitrant 
party violating basic norms of inter-State relations once all other attempts 
to resolve disputes had been fully exhausted. 
It is evident that democracy cannot be nurtured and sustained to grow 
into a robust institution in countries characterized by economic deprivation 
and destitution. It is therefore imperative to democratize the international 
economic order with the same vigour as we are deploying to democratize the 
international political order, if we are to strengthen democracy and 
democratic institutions. 
 
To this end, developing countries, as a whole, should be given assistance to 
extricate themselves from the quagmire of poverty and underdevelopment. 
Failure by the developed countries to do so would mean exacerbating 
international tension and conflict in a different form, thereby adversely 
affecting all our efforts towards lasting peace and socio-economic 
development. In order to forestall such an eventuality, the United Nations 
and the international community should go beyond paying lip-service to 
democracy and development and provide meaningful economic assistance to 
developing countries. Only then will we be able to say that international 
peace and development are guaranteed. 
At this juncture, allow me to say a few words on developments in Ethiopia 
since the establishment of the Transitional Government just over a year ago. 
The demise of the repressive military regime in May 1991, the assumption 
of power by democratic forces and the endorsement of the Transitional Charter 
have heralded a new chapter in the history of our country in which freedom, 
equal rights and self-determination of all peoples are the guiding principles 
of political, economic and social life. 
During this short period, while striving to ensure durable peace and 
stability after 30 years of bloody civil war, we have been able to lay the 
groundwork for the creation of a new political order in a country where very 
little was known about democratic political and institutional machinery. 
The Transitional Charter laid the basis for the establishment of a 
broad-based administration incorporating a wide spectrum of political views, 
regional interests and national aspirations. The Council of Representatives, 
which is the highest legislative authority, consists of dozens of political 
and social organizations. Moreover, with a view to paving the way for the 
implementation of the right to self-determination of all peoples in Ethiopia 

as enshrined in our Transitional Charter, we have taken the the first 
significant step by holding the first successful democratic, local and 
regional elections in the country's history in the presence of international 
observers. An administration aimed at the consolidation of peace, stability, 
democracy, reconstruction and development in the country is now firmly in 
place. 
The protection of human rights is at the top of the agenda of the 
Transitional Government. For the first time, internationally recognized human 
rights and fundamental freedoms are fully guaranteed in Ethiopia. The 
Transitional Government is fully committed to upholding and protecting the 
rights of individuals and peoples based on the Universal Declaration of Human 
Sights. To that end, we have initiated a process by which Ethiopia is to 
accede to the various international Covenants on human rights. 
The Transitional Government of Ethiopia was established under 
circumstances left by the country's former absolute dictatorship. It was a 
situation where government accountability and responsibility were unknown, 
democratic culture and institutions were non-existent and where the country's 
infrastructure was devastated by a long drawn-out war and recurrent drought 
and famine. 
Although the absence of a pluralistic political culture and institutional 
machinery, as well as Ethiopia's only recent emergence from an extended period 
of intense civil war, has had a significant impact on democratization, in 
general the process of democratization, decentralization and devolution of 
power in Ethiopia is right on track. However, this does not mean that the 
transition from war to peace and from dictatorship to democracy is a smooth 
one. Indeed, we chose to go through a transition process with a view to 

making it possible for us to lay down the necessary preconditions for a 
full-fledged democratic order. We have made significant progress in all these 
areas during the past year of the transitional period. As part of the 
continuing process of democratization, the Council of Representatives has 
issued a proclamation on the setting up of a Constitution Drafting Commission, 
which is about to embark upon its important task as soon as organizational 
matters are finalized. 
The lesson we have drawn from the first year of the transitional period 
is that the establishment of democracy, dependable democratic institutions and 
democratic culture in a least developed country such as Ethiopia, with an 
economy devastated by war and natural calamities, is an extremely arduous 
undertaking. However committed one may be or however strenuously one may 
strive to achieve this goal, the process is bound to be very slow and full of 
difficulties and complications. This is not a sign of despair but an 
acknowledgment of a concrete reality, which is a necessary first step to 
success in any undertaking. 
Undaunted by the adverse internal situation at the outset, the 
Transitional Government took, and is taking bold and decisive steps to lay the 
groundwork for the socio-economic transformation and democratization of the 
country. Thus, building democratic institutions, carrying out major economic 
reforms, instituting human rights and fundamental freedoms previously unknown 
in Ethiopia, such as freedom of assembly and association, freedom of 
expression without censorship, encouraging the formation of numerous political 
organizations which are now exercising democratic rights without any 
hindrance: these are only the most salient achievements of the Transitional 
Government in the brief period of one year. As a result, we can assert with 

full confidence that a new democratic culture and new democratic institutions 
are taking shape in our country today. 
The unity of Ethiopia is being guaranteed on the basis of the unswerving 
recognition and accommodation of diversity. Bold, and in many ways unique, 
steps are again being taken to resolve the country's internal problems. 
Although problems may persist, our internal experiment aimed at their solution 
is already paying dividends. 
The Eritrean question has also been resolved by the recognition of the 
right to self-determination of the Eritrean people. A referendum will be held 
early next year in the presence of international observers, including the 
United Nations, to determine definitively the future status of Eritrea. 
The decision to resolve the Eritrean question through a referendum has 
been subscribed to without reservation by both the Transitional Government of 
Ethiopia and the Provisional Government of Eritrea. They have also declared 
in no uncertain terms that they will accept the results of the referendum. In 
effect, the decision is ours, and ours alone, and belongs in no way to any 
external force. We are confident that once the people of Eritrea have freely 
decided their own future, no matter what the outcome of the referendum, the 
existing and fast-developing economic, trade and social relations between the 
two peoples based on mutual trust and benefit will be the trail-blazer for 
economic and social integration in the Horn of Africa subregion, which we hope 
will materialize in the not-too-distant future. 

As regards our economic situation, it has been repeatedly stated that 
Ethiopia's economic potential contrasts sharply with its socio-economic 
underdevelopment. In addition to drought, war and famine, the mismanagement 
of the national economy over the years by the former regime has militated 
against steady growth by the national economy. Under these rather difficult 
circumstances, the transitional Government of Ethiopia has embarked upon a 
comprehensive programme of new economic policy measures and institutional 
reform aimed at increasing the role of the private sector in the national 
economy, and is rationalizing the public enterprises by improving their 
management and generally allowing the promotion of market-economy principles 
and mechanisms. 
It is imperative for us to exert the maximum effort to overcome the 
multifaceted problems facing the country today and revitalize our national 
economy. However, it is evident that such an undertaking calls for the 
availability of vast resources which cannot be mobilized at the national level 
alone. We therefore call on the international community to extend 
humanitarian as well as development assistance to supplement our domestic 
efforts to cope with the emergency situation. The positive response and good 
will demonstrated by various donor countries and international organizations 
over the past year in support of our economic recovery and reconstruction 
programme are encouraging. We are hopeful that that support will continue. 
The changes under way in Ethiopia are having an impact on the country's 
external relations. Thus, for the first time in several decades, our 
relations with all our neighbours in the Horn of Africa are being strengthened 
on a qualitatively new level. Harmonious cooperation in all fields is fast 
developing in our subregion. Our relations with other countries are also 
developing on the some basis and are showing encouraging results. 

In this new experiment of nation-building, Ethiopia has from the outset 
enjoyed the good will of many countries. Some have also extended material 
assistance. We wish to express our deep gratitude to all who have helped us 
in one way or another. Nevertheless, we have, regrettably, to admit the fact 
that the assistance we have so far received, in particular material 
assistance, falls short of what is needed to make our effort at socio-economic 
development a success. We therefore call again upon all our friends to 
provide us with meaningful assistance at this crucial phase in our history. 
In conclusion, I should also like to reiterate Ethiopia's readiness to 
participate in all endeavours aimed at enhancing the role of our Organization 
in the maintenance of international peace and security and in assisting the 
developing countries in their efforts to achieve a greater degree of economic 
development and self-reliance. I am hopeful that at the present session the 
Assembly will review and assess the world situation with a new perspective and 
take a bold approach in order to meet the imperatives of the time. We must 
encourage and promote the positive trends already evident in international 
relations, and at the same time guard against certain tendencies which 
patently carry within them the seed of new crises. 
